DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-13 in the reply filed on 5/2/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowe et al. (Pub. No.: US 2011/0276108 A1); hereinafter referred to as “Crowe”.
Regarding claim 7, Crowe discloses a garment system comprising: a pelvic stimulation system (e.g. see figures 2-6) comprising one or more electrodes (e.g. see elements 10, 12, 14, 16, [0023], [0038], [0041], [0048]); wherein the pelvic stimulation system is coupled to one or more garments (e.g. see figures 2-6, [0030]); wherein the pelvic stimulation system is configured to reduce the flow of urine from a user's bladder by contracting the user's pelvic floor muscles using electrical stimulation produced by the one or more electrodes (e.g. see [0001], [0023]. NOTE: The applicant discloses the device is used to treat stress urinary incontinence in [0019] of the applicant’s printed publication).
Regarding claim 8, Crowe discloses the garment system of wherein the electrodes are configured to apply the electrical stimulation from outside a user's body (e.g. see figures 2-6, elements 10, 12, 14, 16).
Regarding claim 9, Crowe discloses the garment system of wherein the electrodes are configured to apply the electrical stimulation to the surface of a user's skin (e.g. see figures 2-6, elements 10, 12, 14, 16).
Regarding claim 10, Crowe discloses the garment system of further comprising one or more electromyography (EMG) sensors; wherein the one or more EMG sensors are arranged adjacent at least one of the one or more electrodes (e.g. see [0012]).
Regarding claim 11, Crowe discloses the garment system of wherein the one or more EMG sensors are configured and arranged to detect and/or monitor muscle movement and stimulation intensity in a user's pelvis (e.g. see [0012]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowe in view of Wei et al. (Pub. No.: US 2012/0010680 A1); hereinafter referred to as “Crowe”.	Regarding claims 12 and 13, Crowe discloses a pressure sensor (e.g. see [0012]), which may read on “force gauge sensor”, but in the interest of compact prosecution the examiner is citing a force sensor) but is silent as to one or more force gauge sensors; wherein the one or more force gauge sensors are arranged adjacent at least one of the one or more electrodes and the one or more force gauge sensors are configured and arranged to detect and/or monitor muscle movement and stimulation intensity in a user's pelvis. Wei teaches that it is known to use such a modification as set forth in [0095], figure 6 element 84 to provide sensors that measure different physiological states or conditions which provides more robust, complete sensed data sets. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a force sensor as taught by Wei in the system of Crowe, since said modification would provide the predictable results of sensors that measure different physiological states or conditions which provides more robust, complete sensed data sets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



P.C.E/Examiner, Art Unit 3792  
/Amanda K Hulbert/Primary Examiner, Art Unit 3792